People v Brown (2019 NY Slip Op 03696)





People v Brown


2019 NY Slip Op 03696


Decided on May 9, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 9, 2019

104444

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vDERRICK BROWN, Appellant.

Before: Egan Jr., J.P., Lynch, Clark and Rumsey, JJ.


DECISION AND ORDER ON MOTION
Motion for writ of error coram nobis to vacate decision and order of this Court in People v Brown (96 AD3d 1236 [2012]).
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is granted, and the memorandum and order entered June 21, 2012 is vacated, the appeal is reinstated and shall be heard together with the appeal from the order of the County Court of Sullivan County dated May 23, 2017.
Egan Jr., J.P., Lynch, Clark and Rumsey, JJ., concur.